Citation Nr: 0948090	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  03-18 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim for service connection for a 
low back disability.  The Board reopened and remanded the 
claim for service connection for a low back disability in an 
October 2005 decision.  

In a July 2006 decision, the Board denied the Veteran's claim 
for service connection for a low back disability.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Partial Remand, an August 2008 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Partial Remand.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  
  
The Veteran reports that he injured his back during service 
in January 1954 when he was driving a tank and it dropped 
nose first into a deep excavation.  Service medical records 
show that he received treatment for his low back injury two 
days after the tank accident.  The Board also notes that a 
June 1981 RO rating decision as well as an August 1982 Board 
decision referred to service medical records dated in 1955 
and 1956 that had indicated a history of pre-service 
treatment for back complaints and had made references to the 
Veteran suffering back pain for years.  Upon the Board's 
remand in October 2005, all service medical records were 
requested, but the cited records were not recovered.  

Post-service VA and private medical records show that the 
Veteran received intermittent treatment for his degenerative 
joint disease of the back.  In a May 1981 VA medical report, 
the physician found that the Veteran most likely had some 
traumatic arthritis and degenerative joint disease that was 
probably accelerated by the Veteran's in-service tank 
accident.  On VA examination in November 2005, the examiner 
diagnosed the Veteran with degenerative joint disease of the 
back and axonal sensorimotor polyneuropathy that was not 
secondary to radiculopathy from the lumbar spine.  The 
examiner opined that the Veteran's low back disability was 
not related to the tank accident in service because of the 
lapse of time.  

The lack of discussion regarding the 1955 and 1956 service 
medical records as well as the failure to address whether any 
pre-service low back disabilities had been aggravated by 
service rendered the November 2005 VA examination inadequate 
because it failed to provide the opinion requested in the 
previous Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  As it remains unclear to the Board whether the 
Veteran's low back disability is related to his in-service 
tank accident or whether his current low back disability 
existed prior to service and was aggravated by his period of 
active duty, it is necessary to have a medical opinion 
discussing the relationship between his low back disability 
and service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that another examination and 
opinion is necessary in order to fairly decide the merits of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current low back disability.  If 
necessary, the examiner should reconcile 
the opinion with any other medical 
opinions of record.  The rationale for 
any opinions expressed should be 
provided.  The examiner should review the 
claims folder and should note that review 
in the report.  Specifically the examiner 
should provide the following information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current low back disability 
is related to the Veteran's January 
1954 tank accident or to any other 
incidents of service?  The examiner 
must consider lay statements 
regarding in-service occurrence of 
an injury.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

b)  If the Veteran's low back 
disability was not incurred during 
his period of service, is there 
clear and unmistakable evidence that 
any low back disability pre-existed 
service as reported in the 1955 and 
1956 service medical records?  If 
so, is it at least as likely as not 
(50 percent probability or greater) 
that any such low back disability 
that pre-existed service was 
aggravated (increased in disability 
beyond the natural progress of the 
condition) during his period of 
active service?  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



